DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because in Figure 1, the headlights should be labeled "70" instead of "72" to allow for uniformity with the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The disclosure is objected to because of the following informalities: 
On Page 17, line 15, “PS11” should read “PS1”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a recognizer configured to…” and “acquirer configured to…” in claim 1, and “an inquirer configured to…” in claim 3.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant has provided sufficient structure in the specification for the claimed recognizer on page 12 as “the recognizer 130 recognizes states such as the position, speed and acceleration of each object present near the own vehicle M on the basis of information input from the camera 10, the radar device 12, and the finder 14 via the object recognition device 16.”
Applicant has not provided sufficient structure in the specification for the claimed acquirer and inquirer.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kozloski et al. (U.S. Patent No. 11067985; hereinafter Kozloski).
Regarding claim 1, Kozloski teaches a vehicle control system (Kozloski: Col. 2, lines 56-57; i.e., a method, system, and computer product for inferring or modifying a route)
comprising: a recognizer configured to recognize a surrounding environment of a vehicle (Kozloski: Col. 3, lines 4-6; i.e., SDV 100 is depicted as including functional units including perception sensors 110A, 110B, 110C, for the detecting/sensing of road conditions);   
a driving controller configured to perform at least one of speed control and steering control of the vehicle on the basis of a recognition result of the recognizer (Kozloski: Col. 3, lines 26-29; i.e., the GPS operates in conjunction with radars, sensors, LIDAR and mapping software, run at the computer system, to navigate and maneuver the SDV to a final destination; Col. 3, lines 39-46; i.e., the SDV include … signal communications systems that enable communications among the computer(s), sensors, … for providing autonomous vehicle functionality including SDV motion control and SDV steering control);
and a schedule information acquirer configured to acquire schedule information of a rider of the vehicle (Kozloski: Col. 5, lines 55-58; i.e., calendar API 265 providing instructions that, when run by a processor, configures the system to obtain the passenger's current schedule information, such as that passenger's personal calendar entered via a calendar program),
wherein the driving controller is configured to determine an exiting mode for the 10vehicle letting the rider exit or a boarding mode for the vehicle letting the rider board on the basis of the schedule information acquired by the schedule information acquirer (Kozloski: Col. 6, lines 5-8; i.e., based on the information obtained, the electronic calendar can be used to automatically summon an SDV for one or more passengers to pick them up based on a calendar entry; Col. 7, lines 14-16; i.e., a first step 305 of the method 300 involves invoking the picking-up/entering of a passenger in the self-driving vehicle; the boarding mode is equivalent to the SDV being summoned to pick up a passenger).
Regarding claim 2, Kozloski teaches the vehicle control system according to claim 1. Kozloski further teaches wherein the schedule information includes an irregular event that is scheduled irregularly (Kozloski: Col. 8, lines 17-21; i.e., an SDV is programmed to pick up a passenger arriving by plane at an airport based on a user's calendar information which indicates an arrival time, flight number and/or airlines of a passenger to be picked up; picking up a passenger from an airport is an irregularly scheduled event as it does not occur regularly such as going to work for a daily meeting),
and the driving controller is configured to determine a stop position of the vehicle on the basis of information associated with the irregular event when the irregular event has been scheduled (Kozloski: Col. 9, lines 30-32; i.e., if the drop off location at an airport terminal is congested, the SDV may alter its speed so that it arrives when a safe drop off location is available; the stop position of the vehicle is at the airport terminal determined from the schedule information).
Regarding claim 4, Kozloski teaches the vehicle control system according to claim 1. Kozloski further teaches wherein the schedule information includes a regular event that is scheduled regularly 
wherein the driving controller is configured to determine the boarding mode such that a short amount of time is required until the vehicle departs (Kozloski: Col. 7, lines 44-49; i.e., a car service who can dispatch an SDV to pick up the user at a requested time, or at an alternative time based on an initial traffic assessment of routes used to navigate the passenger to the desired destination at an estimated arrival time indicated by the passenger's calendar; the system determined how much time is needed until the vehicle departs to make sure the passenger arrives on time).
Regarding claim 5, Kozloski teaches the vehicle control system according to claim 4. Kozloski further teaches wherein the driving controller is configured to determine the boarding mode such that the rider can board at a pick-up time associated with the regular event even if there is no instruction from the rider (Kozloski: Col. 6, lines 5-8; i.e., based on the information obtained, the electronic calendar can be used to automatically summon an SDV for one or more passengers to pick them up based on a calendar entry, where the pickup time may be based on parameters such as the meeting time, traffic, weather, etc.).
Regarding claim 10, Kozloski teaches the vehicle control system according to claim 1. Kozloski further teaches wherein the schedule information 20includes at least one of the number of riders scheduled to board the vehicle, an attribute of the riders of the vehicle, and a destination of the vehicle (Kozloski: Col. 13, lines 33-35; i.e., the SDV system will learn based on this behavior and take steps to avoid missing flight for similarly situated future passengers; the system learns that the passenger gets nervous that they will miss their flight),
wherein the driving controller is configured to change a boarding mode and an exiting mode on the basis of the number of riders scheduled to board the vehicle, the attribute of the riders of the vehicle, or the destination of the vehicle (Kozloski: Col. 14, lines 42-44; i.e., the cognitive state of one or 
Regarding claim 11, Kozloski teaches a vehicle control method (Kozloski: Col. 2, lines 56-57; i.e., a method, system, and computer product for inferring or modifying a route)
comprising: a computer recognizing a surrounding environment of a vehicle (Kozloski: Col. 3, lines 4-6; i.e., SDV 100 is depicted as including functional units including perception sensors 110A, 110B, 110C, for the detecting/sensing of road conditions);
performing at least one of speed control and steering control of the vehicle on the basis of a result of the recognition (Kozloski: Col. 3, lines 26-29; i.e., the GPS operates in conjunction with radars, sensors, LIDAR and mapping software, run at the computer system, to navigate and maneuver the SDV to a final destination; Col. 3, lines 39-46; i.e., the SDV include … signal communications systems that enable communications among the computer(s), sensors, … for providing autonomous vehicle functionality including SDV motion control and SDV steering control);     
acquiring schedule information of a rider of the vehicle (Kozloski: Col. 5, lines 55-58; i.e., calendar API 265 providing instructions that, when run by a processor, configures the system to obtain the passenger's current schedule information, such as that passenger's personal calendar entered via a calendar program);
and determining an exiting mode for the vehicle letting the rider exit or a boarding mode for the vehicle letting the rider board on the basis of the acquired schedule information
Regarding claim 12, Kozloski teaches a non-transitory computer-readable storage medium storing a program that causes a computer to: (Kozloski: Col. 3, lines 64-66; i.e., a memory 254, e.g., for storing an operating system and program instructions; Col. 4, lines 60-61; i.e., memory 254 may include, for example, non-transitory computer readable media)
recognize a surrounding environment of a vehicle (Kozloski: Col. 3, lines 4-6; i.e., SDV 100 is depicted as including functional units including perception sensors 110A, 110B, 110C, for the detecting/sensing of road conditions);
perform at least one of speed control and steering control of the vehicle on the basis of a result of the recognition (Kozloski: Col. 3, lines 26-29; i.e., the GPS operates in conjunction with radars, sensors, LIDAR and mapping software, run at the computer system, to navigate and maneuver the SDV to a final destination; Col. 3, lines 39-46; i.e., the SDV include … signal communications systems that enable communications among the computer(s), sensors, … for providing autonomous vehicle functionality including SDV motion control and SDV steering control);   
acquire schedule information of a rider of the vehicle (Kozloski: Col. 5, lines 55-58; i.e., calendar API 265 providing instructions that, when run by a processor, configures the system to obtain the passenger's current schedule information, such as that passenger's personal calendar entered via a calendar program);
and determine an exiting mode for the vehicle letting the rider exit or a boarding mode for the vehicle letting the rider board on the basis of the acquired schedule information (Kozloski: Col. 6, lines 5-8; i.e., based on the information obtained, the electronic calendar can be used to automatically summon an SDV for one or more passengers to pick them up based on a calendar entry; Col. 7, lines 14-16; i.e., a first step 305 of the method 300 involves invoking the picking-up/entering of a passenger in the self-driving vehicle; the boarding mode is equivalent to the SDV being summoned to pick up a passenger).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kozloski further in view of Ramanujam (U.S. Patent No. 10023231; hereinafter Ramanujam).
Regarding claim 3, Kozloski teaches the vehicle control system according to claim 2, but Kozloski does not teach an inquirer 20configured to inquire, at a time that is a predetermined duration before a pick-up time associated with the irregular event, of the rider whether or not pick-up at the pick-up time is possible and to acquire an inquiry result, wherein the driving controller is configured to control the vehicle on the basis of the inquiry result acquired by the inquirer.
However, in the same field of endeavor, Ramanujam teaches an inquirer 20configured to inquire, at a time that is a predetermined duration before a pick-up time associated with the irregular event, of the rider whether or not pick-up at the pick-up time is possible and to acquire an inquiry result (Ramanujam: Col. 3, lines 61-67; i.e., the autonomous vehicle may send a confirmation to the user's mobile device indicating that the autonomous vehicle will return to the drop off area at 5:45 PM. If the user's schedule changes (e.g., the movie runs over its original end time), the user may instruct the autonomous vehicle to stay at the parking space until further notice; at a predetermined time before the pick-up time, it is determined from the user’s response that the scheduled pick-up time is not possible and that the vehicle should stay at the parking space), wherein the driving controller is configured to control the vehicle on the basis of the inquiry result acquired by the inquirer (Ramanujam: Col. 14, lines 59-62; i.e., the autonomous vehicle 520 may wait for explicit instructions from the passenger's mobile device 510 before driving back to the selected location; the vehicle is controlled to remain parked).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system of Kozloski to have further .
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski further in view of Ramot et al. (U.S. Publication No. 2020/0160709; hereinafter Ramot).
Regarding claim 6, Kozloski teaches the vehicle control system according to claim 1, but Kozloski does not teach wherein the schedule information includes the number of riders, wherein the driving controller is configured to, when the number of riders is larger than a reference, change the boarding mode to a stop position where the riders can easily board compared to when the number of riders is equal to or smaller than the 15reference and to determine that the exiting mode is a stop position where the riders can easily exit.
However, in the same field of endeavor, Ramot teaches wherein the schedule information includes the number of riders (Ramot: Par. 127; i.e., the received information may include a pick-up location and a scheduled number of passengers expected to be picked up at the pick-up location), wherein the driving controller is configured to, when the number of riders is larger than a reference, change the boarding mode to a stop position where the riders can easily board compared to when the number of riders is equal to or smaller than the 15reference (Ramot: Par. 113; i.e., ridesharing management server 150 may set the second pick-up location at substantially the same location as the first pick-up location; if there is more than one user, there may be one pick-up location that makes it and to determine that the exiting mode is a stop position where the riders can easily exit (Ramot: Par. 327; i.e., characterizing data indicating that the specific passenger is in a wheelchair may result in an adjustment of one or more weights towards a distance to the sidewalk; the stop position is adjusted depending on if a passenger is in a wheelchair).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system of Kozloski to have further incorporated wherein the schedule information includes the number of riders, wherein the driving controller is configured to, when the number of riders is larger than a reference, change the boarding mode to a stop position where the riders can easily board compared to when the number of riders is equal to or smaller than the 15reference and to determine that the exiting mode is a stop position where the riders can easily exit, as taught by Ramot. Doing so would improve the efficiency of the process by saving time for the passengers (Ramot: Par. 113; i.e., the vehicle may pick up both users at about the same time at substantially the same location, further improving service efficiency).
Regarding claim 7, Kozloski teaches the vehicle control system according to claim 1. Kozloski further teaches wherein the schedule information includes an accommodation place where the rider stays after exiting the vehicle (Kozloski: Col. 8, lines 37-38; i.e., the SDV is taking the passenger to the airport; the airport is where the rider stays after exiting the vehicle).
Kozloski does not teach wherein the driving controller is configured to, when a pick-up position of the vehicle is a position of the accommodation place, change the boarding mode to a stop position where the rider can easily board or a stop position where the rider can easily load luggage in the vehicle, and determine that the exiting mode is a stop position where the rider can easily exit or a stop position where the rider can easily unload luggage from 25the vehicle.
However, in the same field of endeavor, Ramot teaches wherein the driving controller is configured to, when a pick-up position of the vehicle is a position of the accommodation place, change the boarding mode to a stop position where the rider can easily board or a stop position where the rider can easily load luggage in the vehicle (Ramot: Par. 327; i.e., characterizing data indicating that the specific passenger is in a wheelchair may result in an adjustment of one or more weights towards a distance to the sidewalk; the stop position is adjusted depending on if a passenger is in a wheelchair to allow for easier boarding), and determine that the exiting mode is a stop position where the rider can easily exit or a stop position where the rider can easily unload luggage from 25the vehicle (Ramot: Par. 327; i.e., characterizing data indicating that the specific passenger is in a wheelchair may result in an adjustment of one or more weights towards a distance to the sidewalk; the stop position is adjusted depending on if a passenger is in a wheelchair to allow for easier exiting).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system of Kozloski to have further incorporated wherein the driving controller is configured to, when a pick-up position of the vehicle is a position of the accommodation place, change the boarding mode to a stop position where the rider can easily board or a stop position where the rider can easily load luggage in the vehicle, and determine that the exiting mode is a stop position where the rider can easily exit or a stop position where the rider can easily unload luggage from 25the vehicle, as taught by Ramot. Doing so would improve the efficiency of the process by saving time for the passengers (Ramot: Par. 113; i.e., the vehicle may pick up both users at about the same time at substantially the same location, further improving service efficiency).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski further in view of Arditi (U.S. Publication No. 2019/0197430; hereinafter Arditi).
Regarding claim 8, Kozloski teaches the vehicle control system according to claim 1. Kozloski further teaches wherein the schedule information includes a predetermined day regarding the rider or a predetermined schedule regarding the rider (Kozloski: Col. 7, lines 58-61; i.e., if the scheduled time for the meeting is at a time of day coinciding with known rush-hour traffic, there is initially determined a 
Kozloski does not teach the vehicle control system further comprises an illumination controller configured to control an illumination provided in the vehicle, wherein the illumination controller is configured to determine a lighting mode of the illumination when a current day corresponds to the predetermined day or a day of the predetermined schedule.
However, in the same field of endeavor, Arditi teaches the vehicle control system further comprises an illumination controller configured to control an illumination provided in the vehicle (Arditi: Par. 35; i.e., lighting controller 322 may manage the colors and/or other lighting displayed by light features 314), wherein the illumination controller is configured to determine a lighting mode of the illumination when a current day corresponds to the predetermined day or a day of the predetermined schedule (Arditi: Par. 35; i.e., the front display 304 may display blue and the lighting controller 322 may cause the light features 314 to display blue so that the ride provider would know what color to look for; the rider would know to look for the blue light display on the day of the event).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system of Kozloski to have further incorporated an illumination controller configured to control an illumination provided in the vehicle, wherein the illumination controller is configured to determine a lighting mode of the illumination when a current day corresponds to the predetermined day or a day of the predetermined schedule, as taught by Arditi. Doing so would allow the vehicle to display a signal to help the rider distinguish the vehicle from any other vehicles Arditi: Par. 35; i.e., to help a set of matching provider and requestor find each other at a pick-up location).
Regarding claim 9, Kozloski in view of Arditi teaches the vehicle control system according to claim 8. Kozloski further teaches wherein the schedule information includes a regular event that is scheduled regularly or an irregular event that is scheduled irregularly (Kozloski: Col. 4, lines 30-32; i.e., an API can be run at computer system 200 to find meeting times for the passenger from that passenger's e-mail program; meetings are regularly scheduled events). 
Kozloski does not teach wherein the illumination controller is configured to make the lighting mode of 15the illumination different when the driving controller performs control relating to the regular event and when the driving controller performs control relating to the irregular event.
However, in the same field of endeavor, Arditi teaches wherein the illumination controller is configured to make the lighting mode of 15the illumination different when the driving controller performs control relating to the regular event and when the driving controller performs control relating to the irregular event (Arditi: Par. 34; i.e., display data 320 may include stored display patterns, sequences, colors, text, animation or other data to be displayed on the front and/or rear display. The display data 320 may also include algorithms for generating content and controlling how it is displayed. The generated content may be personalized based on information received from …the computing devices of the provider and/or requestor; the lighting pattern or color may be changed depending on the type of event).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system of Kozloski to have further incorporated wherein the illumination controller is configured to make the lighting mode of 15the illumination different when the driving controller performs control relating to the regular event and when the driving controller performs control relating to the irregular event, as taught by Arditi. Doing so would allow the vehicle to display a signal to help the rider distinguish the vehicle from any other vehicles Arditi: Par. 35; i.e., to help a set of matching provider and requestor find each other at a pick-up location).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of vehicle control based on the schedule of a rider includes Latotzki (U.S. Publication No. 2017/0329346), Buttolo (U.S. Publication No. 2018/0039917), Lee et al. (U.S. Patent No. 10921808), and Grover et al. (U.S. Patent No. 9377315).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RUSSELL FREJD/Primary Examiner, Art Unit 3661